Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 1/26/21 is acknowledged.  Claims 1, 3, 5-8, 10-20 are pending.  Claims 17 and 18 have been withdrawn.  Claims 19 and 20 are new.  Claim 1 has been amended.  Claims 1, 3, 5-8, 10-16, 19 and 20 are under consideration. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers et al. (EP 1300136 A2; cited in IDS, translation provided herein) in view of Siemensmeyer et al. (DE 10222978 A1, translation provided herein) and Adair et al. (WO 99/60993). 
Note: All paragraph locations refer to English translations, unless otherwise stated. 
Ehlers et al. teach methods and compositions for treating keratinous fibers by removing dye from the fibers (e.g. abstract; paragraph 0001). Ehlers et al. teach at least two separate compositions which are mixed immediately prior to application (e.g. paragraph 0062, 0072, 0098 and Example).  While Ehlers et al. do not explicitly teach a kit, Ehlers et al. do teach separate compositions which are to remain unmixed until application to the hair, and packing the three in a single kit would be obvious to one of ordinary skill in the art.  One of ordinary skill in the art would be motivated to keep the items together in a single kit, but as to prevent mixing prior to use, as they are intended to be used together, in order to simplify the product and method and 
Regarding the limitation, “wherein the dyed keratinic fibers is produced by oxidation dye precursors of a developer and of a coupler type”, this is directed to an intended use of the claimed kit. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The claims are directed to a kit of parts and not to a method of use.  In addition, the limitation is met by the teachings of Ehlers (e.g. paragraph 0014). 

Siemensmeyer et al. teach sulfinic acid derivatives as reducing agents in textile dyeing and cleaning (e.g. abstract; paragraph 0003).  Siemensmeyer et al. teach sulfinic acid derivatives of Formula Ib, which encompass many of the structures of claim 1, and preferably include HN(CH2SO-2Na)2, N(CH2SO-2Na)3, H2NCH2(CH3) SO-2Na and HN(CH(CH3)SO-2Na)2  (e.g. paragraph 0001, 0006-0012).  Siemensmeyer et al. teach that the sulfinic acid derivatives performed better than sodium dithionite (e.g. paragraphs 0079-0082; Examples). 
Adair et al. teach compositions and methods for removing dyes from hair (e.g. abstract).  Adair et al. teach that the inclusion of bicarbonate (i.e. hydrogen carbonate) will remove oxidative dye molecules not only from the surface of the dyed keratin fibers, but will also remove dye molecules deposited within the cortex of the fiber (e.g. page 5, lines 3-8). Adair et al. further teach that the higher the concentration of bicarbonate ions, the faster the rate and the greater the degree of dye removal from the hair (e.g. page 5, lines 3-8). Adair et al. teach that the composition comprises 2 x 10-2 to 4.0 x 10-1 mole percent, which is about 1.2 wt% to about 24.4 wt% for hydrogen carbonate (e.g. page 5, lines 9-29), which overlaps with the claimed range of at least 10 wt%. Adair et al. also claim a range of 0.1-30 wt% of bicarbonate salts (e.g. claim 13).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).     
Regarding Claims 1 and 10, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sulfinic acid derivatives of Siemensmeyer et al., either as an 
Regarding Claim 3,  Ehlers et al. teach that the sodium dithionite (a1) is present at 0.5-20 wt % or 5-10 wt% based on the total weight of the combined composition, and exemplify sodium dithionite at 95 wt% based on the total weight of A, which is within the claimed range(e.g. paragraph 0033 and 0093). 
Regarding Claim 5, Ehlers et al. teach the inclusion of polyacrylic acid, polyvinyl pyrrolidone, cellulose derivatives, alginates, starches, and casein (e.g. paragraph 0057 and 0086). Ehlers et al. do not teach which part (1 or 2) to include the additives recited, only that they be present in the final mixture, therefore it would be obvious to include the ingredients in either parts 1 or 2.  Ehlers et al. do not specify, therefore one of ordinary skill in the art would expect the additional ingredients to be suitable for part 2 (i.e. agent (a)).  It would have been obvious to one of ordinary skill in the art at the time of filing to vary the ingredient placement through routine experimentation in order to optimize the resulting product. It is obvious to optimize within prior art conditions or through routine experimentation.  

Regarding Claim 8, Ehlers et al. exemplify water at 62% (as calculated from paragraph 0093, compositions Ia and Ib). 
Regarding Claims 12 and 13, Ehlers et al. teach that the composition comprises an anionic surfactant and exemplify 8wt% (e.g. paragraphs 0034-0036, 0093).  
Regarding Claim 14, Ehlers et al. teach the inclusion of fatty alcohols (3.g. paragraph 0082 and 0083) and exemplify Hydrenol D (cetearyl alcohol) as part of Ia (i.e. part (b)) (e.g. paragraph 0093). 
Regarding Claim 15, Ehlers et al. do not teach hydrogen peroxide as part of composition (a) (parts 1 or 2) (i.e. 0%) which is within the claimed range of below 1% by weight (e.g. Examples).  
Regarding Claim 16, Ehlers et al. teach that the composition and method may further comprise a step of contacting the hair with an acidic composition, which is not taught to include magnesium salts, zinc salts, iron salts, copper salts, and calcium salts (i.e. 0%) which is within the claimed range of below 0.1 % by weight (e.g. paragraph 0095).

Claims 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers et al. (EP 1300136 A2; cited in IDS, translation provided herein) in view of Siemensmeyer et al. (DE 10222978 A1; 2003, translation provided herein) and Adair et al. (WO 99/60993) as applied to claims 1, 3, 5, 7, 8 and 10-16 above, and further in view of Jakob et al (US 6,319,288; 2001).
Regarding Claims 1, 3, 5, 7, 8, 10-16, the teachings of Ehlers et al., Siemensmeyer et al. and Adair et al. are described supra.  They do not teach that the agent (a) in container (A) further includes silicon dioxide.  This is made up for by the teachings of Jakob et al. 
Jakob et al. teach a blend comprising formamidinesulfinic acid, a scale-inhibiting agent that can be neutral or acidic, and/or finely divided silica (i.e. silicon dioxide) having good flowability (e.g. abstract).  Jakob et al. teach that a problem with formamidinesulfinic acid is after just a few months a distinct decline in flowability occurs, proceeding as far as agglomeration and a yellow coloration (e.g. (column 1, lines 37-49).  Jakob et al. teach that an object of their invention is to make available a formamidinesulfinic acid that remains flowable also in the event of storage and that prevents the formation of lime deposits in the course of its use and increase the stability in storage as a result of stabilization of the formamidinesulfinic acid (e.g. column 1, line 63-end).  Jakob et al. teach the bleaching effect does not change in comparison with the formamidinesulfinic acid that does not contain the admixtures according to the invention and that trials with formamidinesulfinic blends that contain a commercially available spray-dried silica and a polyacrylic acid result in a product that is still flowable even after several months and that also exhibits the stability in storage which is striven for (e.g. column 4, lines 1-10).  

Regarding Claim 19, Adair et al. teach that the composition comprises 2 x 10-2 to 4.0 x 10-1 mole percent, which is about 1.2 wt% to about 24.4 wt% for hydrogen carbonate (e.g. page 5, lines 9-29), which overlaps with the claimed range of at least 20 wt%. Adair et al. also claim a range of 0.1-30 wt% of bicarbonate salts (e.g. claim 13).  Jakob et al. teach that the silica is present at 0.001-5 wt%, which overlaps with the claimed range (e.g. column 2, lines 15-18). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).
Regarding Claim 20, Ehlers et al. teach the inclusion of alkalizing agents including monoethanolamine (e.g. paragraph 0025; Example) and teach that the pH is 6.5-12 (e.g. paragraph 0059), which overlaps with the claimed range. 

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive. Arguments relevant to the current grounds of rejection will be addressed below. 
Applicant argues beginning on page 7 that one would not have been motivated to include sulfinic acid in the composition of Ehlers. Applicant argues that Siemensmeyer is directed to a reductive after treatment of textile materials under acidic conditions, and not alkaline conditions. This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Ehlers et al. teach that composition II (i.e. A) comprises sodium dithionate and no water (e.g. paragraph 0001, 0032 and 0093; Claims 1, Claim 5).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the sulfinic acid derivatives of Siemensmeyer et al.in the compositions of Ehlers et al., either as an additional reducing agent or as a substitute for sodium dithionite.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as dye removing compositions, and one of ordinary skill in the art would have been motivated as the sulfinic acid derivatives of Siemensmeyer et al. provide better dye removal performance.  Siemensmeyer et al. do not indicate that the reducing agents are ineffective at an alkaline pH, but rather teach that the pH change requires water an energy use (e.g. paragraph 0007).  One of ordinary skill in the art would have maintained the pH as taught by Ehlers et al.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619